ATTORNEY GENERAL OF TEXAS
                                          GREG       ABBOTT




                                              January 25, 2011



The Honorable Jane Nelson                               Opinion No. GA-0836
Chair, Committee on Health
   and Human Services                                   Re: Authority of the Regional Transportation
Texas State Senate                                      Council over transit related projects located in
Post Office Box 12068                                   Richland Hills (RQ-0901-GA)
Austin, Texas 78711-2068

The Honorable Todd Smith
Chair, Committee on Elections
Texas House of Representatives
Post Office Box 2910
Austin, Texas 78768-2910

Dear Senator Nelson and Representative Smith:
                                                                                                                    I
                                                                                                                    \
        On behalf of the City of Richland Hills (the "City"), you each pose two questions about the
authority of the Regional Transportation Council over a transit station located in the City.!
Specifically, you both ask:

                 1) Does the Regional Transportation Council have the authority to
                 close the Trinity Railway Express train station which is inside the city
                 limits of the City of Richland Hills?

                 2) Does the Regional Transportation Council have the authority to
                 collect repayment by the City of Richland Hills for federal and local
                 air quality funds spent on improvements to roads and sidewalks in the
                 City of Richland Hills related to the transit station?

Nelson Request Letter at 1; see also Smith Request Letter at 1.

       You tell us that in 1992 the citizens of the City "voted to join the Fort Worth Transportation
Authority [the "Authority"] to establish public transportation" in the City and that a sales tax has


         ISee Jane Nelson Request Letter at I [hereinafter Nelson Request Letter]; Todd Smith Request Letter at 2
[hereinafter Smith Request Letter] (available at www.texasattorneygeneral.gov).
The Honorable Jane Nelson - Page 2                   (GA-0836)
The Honorable Todd Smith


been collected in the City for that purpose. See Smith Request Letter at 1. You also tell us that the
City has called for an election "to allow the citizens of the city to choose whether to remain in the
agreement with [the Authority] or not." Id. You indicate that your questions are prompted to
"get a clear understanding of the rights, privileges and responsibilities of all the parties
involved with public transportation within the [City, including the] surface streets and rail." Id.
at 2. Notwithstanding the fact that the City did not vote to withdraw from the Authority in the recent
election, we address your questions at your ongoing request.

        The Authority is a regional transportation authority under chapter 452 of the Transportation
Code. See TEX. TRANsp. CODE ANN. §§ 452.001-.720 (West 2007 & Supp. 2010); see also id.
§§ 452.561-.563 (West 2007) (subchapter N entitled "Subregional Board in Authority Having No
Municipality with Population of More than 800,000"). You provide no information about the
Regional Transportation Council ("RTC"), but briefing we received indicates that it is the policy
bodf of the North Central Texas Council of Governments ("NCTCOG,,).3 See TEX. Loc. GOy'T
CODE ANN. §§ 391.001-.015 (West 2005 &Supp. 2010) (governing regional planning commissions
such as the NCTCOG). The NCTCOG is the designated Metropolitan Planning Organization
("MPO") for the Dallas-Fort Worth region. See 23 U.S.C. § 134 (2006 & Supp. II 2008)
("Metropolitan transportation planning"); see also Governor's Designation of NCTCOG as MPO
for Dallas-Fort Worth (Aug. 26, 1988) (copy on file with the Opinion Committee).

         At issue is a transit station located in the City that is part of the Trinity Railway Express
transit system between Dallas and Fort Worth. 4 See RTC Brief at 1. You first ask about the power
of the RTC, not the Authority, to close the station. See Nelson Request Letter at 1; Smith Request
Letter at 1. Chapter 391 of the Local Government Code, governing regional planning commissions,
contains no provision granting authority to the NCTCOG or the RTC over the transportation system
or the transit station. See generally TEX. Loc. GOy'T CODE ANN. §§ 391.001-.015 (West 2005 &
Supp. 2010) (governing regional planning commissions). Moreover, chapter 452 vests the Authority
with power over operation of the transportation system and, thus, the Authority is the entity with
power to determine whether to close the transit station under its mandate to cease providing
transportation services in the withdrawn member. See TEX. TRANSP. CODE ANN. §§ 452.056(a)(1)
(West Supp. 2010) (authorizing authority to operate public transportation system in the territory of


         2See 43 TEX. ADMIN. CODE § 15.2(15) (2010) (Tex. Dep't of Transp., Definitions) (defining "Metropolitan
planning organization policy board" as the "forum and committee structure (e.g., Regional Transportation Council,
Steering Committee, Policy Advisory Committee) established under Section 134 of Title 23, U.S. Code, Section 5303
of Title 49, U.S. Code, and the Governor's Designation as the group responsible for giving an MPO overall
transportation guidance").

         3Brieffrom RTC at 1 (Aug. 4, 2010) [hereinafter RTC Brief] (copy on file with the Opinion Committee).

        4you do not provide any information regarding the ownership of the transit station property. See Nelson
Request Letter at 1; Smith Request Letter at 1-2. But see TARRANT COUNTY ApPRAISAL RECORDS, Property Data Search
(indicating the Fort Worth Transportation Authority owns the transit station property), available at
http://www.tad.orglDatasearchldatasearch.cfm(lastvisited Jan. 21,2011) (searching under Real Estate and giving "Fort
Worth" as the owner).
The Honorable Jane Nelson - Page 3                       (GA-0836)
The Honorable Todd Smith


the authority), 452.054(a) f:W est 2007) (granting authority "any power necessary or convenient" to
carry out chapter 452); see also Tri-City Fresh Water Supply Dist. No.2 of Harris Cnty. v. Mann,
142 S.W.2d 945, 946 (Tex. 1940) (recognizing special district's implied authority reasonably
necessary to accomplish a delegated purpose); TEX. TRANSP. CODE ANN. § 452.657(a)(1) f:West
2007) (providing that the Authority "shall cease providing transportation services in the withdrawn
unit of election"). We therefore conclude that the RTC does not have authority to close the transit
station located within the City.

        You next inquire about RTC's authority to collect from the City reimbursement for federal
and local air quality funds spent on improvements related to the transit station. See Nelson Request
Letter at 1; Smith Request Letter at 1-2. Section 452.659 of the Transportation Code authorizes the
executive committee of the Authority to determine the amount of the financial obligationS of a
withdrawing city. See TEX. TRANSP. CODE ANN. § 452.659(d) f:West 2007); see also id. §§
452.001(5) (defining "executive committee" as the "authority directors who serve as the governing
body of the authority"); 452.659(a) (specifying the financial obligation of the withdrawing city is "to
the authority"). Neither chapter 452 nor any other Texas statute expressly grants the RTC a means
of seeking reimbursement from unit of election that withdraws from a regional transportation
authority. See generally id. §§ 452.001-.720 (West 2007 & Supp. 2010).

         It has been suggested that the RTC may seek reimbursement because it provided federal
funds to the City for improvements to roads and sidewalks for the Transit Station. See Nelson
Request Letter at 1 (inquiring about federal and local air quality funds); Smith Request Letter at 1
(same). Neither you nor the parties submitting briefing in connection with this request cite to a
particular federal statute or provide copies of a contract or agreement relevant to the federal funding
of the transit station at issue here. Though this office does not constrne contracts in attorney general
opinions, we believe that RTC' s right to reimbursement of federal funds, if any, may be dictated by
specific terms of any agreements related to the transit station. See Tex. Att'y Gen. Op. No. GA-0690
(2009) at 3 (stating that this office does not construe contracts).




          'Section 452.659 supplies the following formula: the "total financial obligation of a withdrawn unit of election
to the authority is an amount equal to: (I) the unit's apportioned share of the authority's outstanding obligations; and (2)
the amount, not computed in Subsection (a)(I), that is necessary and appropriate to allocate to the unit because of
financial obligations of the authority that specifically relate to the unit." TEx. TRANSP. CODE ANN. § 452.659(a)(I)-(2)
(West 2007). It further defines the authority's outstanding obligations and the unit's apportioned share of those
obligations. See id. §§ 452.659(b) (supplying manner by which to determine "authority's outstanding obligations"),
452.659(d) (supplying manner by which to determine "unit's apportioned share").
The Honorable Jane Nelson - Page 4          (GA-0836)
The Honorable Todd Smith


                                      SUMMARY

                      Under chapter 452, Transportation Code, the Regional
              Transportation Council ("RTC") does not have authority to close the
              Trinity Railway Express transit station located within the City of
              Richland Hills (the "City").

                      Any right in the RTC to seek from the City repayment of
              federal funds expended in relation to the transit station would likely
              be determined under existing contracts or agreements governing the
              provision of those funds.

                                             Very truly yours,




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee